DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and species claim 6, inclusive of Claims 1-6, 8, and 9 in the reply filed on December 10, 2021 is acknowledged.  The traversal is on the ground(s) that the claims have been amended to include a linking special technical feature.  This is not found persuasive because, even if the amended limitation were considered to constitute a linking technical feature, such a technical feature is not considered to make a contribution over the prior art (see prior art rejection, below) and thus cannot be considered “special.”  
The requirement is still deemed proper and is therefore made FINAL.
Claims 7 and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 10, 2021.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 1 of Claim 1, in part, reads “A method for changing the gas content of device….”  This should instead a device….”  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al (US 2018/0001556).  
Regarding claim 1, Buller teaches a 3D printing system 100 comprising chamber 107 (Fig. 1).  As can be seen, Buller teaches a lowerable platform which may comprise base 102 and substrate 109, upon which pre-transformed material (i.e. build material) forms a material bed 104 (Fig. 1).  At least this portion of the Buller system, which has just been described, is considered to be conventionally known in the art.  Once a layer of the part to be manufactured has been solidified, the platform is lowered by the depth of the subsequent layer to be formed, wherein prior to said lowering the chamber is 320, processing chamber 310, and load-lock area 314 (Fig. 3A), and said flow of gas is to be controlled/maintained as desired (par. 202).  At least the initial flow into the chamber in such a first configuration would have the effect of at least partially changing the gas content within said chamber.  It is expected that the atmosphere would be maintained throughout the build process, which would constitute a maintaining of the flow of gas to the chamber during the transition from the first configuration to the second configuration.  While not strictly limited, Buller teaches that control may include controlling the flow of gas (par. 202).  Such overlapping teachings are considered to constitute prima facie obviousness.  
Regarding claim 2, the lowering of the platform (i.e. transitioning the chamber from a first configuration to a relative second configuration) enables the additive manufacturing process to continue.  
Regarding claim 3, the platform of Buller clearly defines at least a portion of the inner surface of the build chamber (Fig. 1).  As has been discussed, the moving of such a member within the chamber enables the transition from a first configuration to a second configuration.  
Regarding claims 4, 5, and 8, Buller teaches the use of seal 103 around the platform (Fig. 1).  The seal may be a flexible member that may be impermeable or substantially impermeable to gas (par. 182), thus forming an airtight seal with at least claim 8, in addition to being flexible, Buller teaches that the seal may be bendable, elastic, and compressible (par. 182).  All of these terms are considered to qualify as being deformable.  The platform and seal of Buller may both be considered parts of the claimed first member.  
Regarding claim 6, Buller teaches that an actuator may cause vertical translation, such as raising and lowering the platform as shown in Figure 5, references 105 and 112 (par. 263).  This is considered to constitute a driving motor moving the platform (first member) from the first configuration to the relative second configuration.  
Regarding claim 9, Buller teaches that the gas may be nitrogen (par. 246).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CN 106041082 teaches a modular system for additive manufacturing including an expandable flexible box 2 placed within a rigid box/build chamber 1 (Fig. 1).  This concept is intended to enable a smaller atmospheric volume within the build chamber when the flexible box is expanded, ultimately allowing for the use of less inert gas which would otherwise be wasted in conventional systems with a standard and rigid build chamber having a fixed internal volume.  As an additional benefit, CN ‘082 teaches that the flexible bag can be expanded outside of the rigid box to allow for larger components to be manufactured, if necessary (Fig. 3).  An additional rejection based upon this reference is considered to be redundant, as Buller already teaches the claimed features.  However, this CN ‘082 reference may be utilized in the .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Colin W. Slifka/           Primary Examiner, Art Unit 1732